DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-9 are rejected because the metes-and-bounds of the claims are unclear. Claim 1 recites expression levels as being higher or lower than “a cutoff value of 50” and expression scores lower than, equal to, or greater than “2”. Claim 2 recites expression levels as being higher or lower than “a cutoff value of 80”. The specification discloses that a “score” can be an intensity value from 0 to 3 and indicates a cutoff value can be generated by multiplying a score with a percentage of positive cells (lines 13-19 on page 19, in particular). However, because it is unclear what would (or would not) be considered a score of “0”, “1”, “2”, and “3”, it is unclear which expression levels are higher (and which expression levels are lower) than “a cutoff value of 50”, which expression levels are higher (and which expression levels are lower) than “a cutoff value of 80”, and which expression levels are (or are not) scores lower than, equal to, or greater than “2”.

Claims 3-6 (which all depend on claim 1) all recite “…wherein said expression….” Claim 1 recites numerous expressions. There is insufficient antecedent basis for “said expression” in the claims.

Claims 8-9 are rejected because claim 8 recites “…analyzing the tumor microenvironment….” There is insufficient antecedent basis for “the tumor microenvironment” in the claims.

	Claims 12-15 are rejected because claim 12 recites “…and, optionally, with specific antibodies that….” The metes-and-bounds of the claims are unclear because it is unclear what is “with” specific antibodies…. In an effort to expedite prosecution, it is noted the following amendment to claim 12 would obviate this rejection: “…and, optionally,  specific antibodies that….”

Claim 12 recites “The kit according to claim 10, wherein said reagents….” Claim 10 recites “reagents to quantify the expression of the hMENA11a marker…reagents to quantify the expression of the FN1 marker…reagents to quantify the expression of the CD3, CD8 and CD20 markers…reagents to quantify the expression of the PDL1 marker….” It is unclear which “reagents” of claim 10 are “said reagents” of claim 12. There is insufficient antecedent basis for “said reagents” in the claim.

Claim 15 recites “The kit according to claim 10, wherein said reagents….” Claim 10 recites “reagents to quantify the expression of the hMENA11a marker…reagents to quantify the expression of the FN1 marker…reagents to quantify the expression of the CD3, CD8 and CD20 markers…reagents to quantify the expression of the PDL1 marker….” It is unclear which “reagents” of claim 10 are “said reagents” of claim 15. There is insufficient antecedent basis for “said reagents” in the claim.

Claims 1-15 are rejected because claims recite: “the hMENA11a marker”, “the FN1 marker”, “the CD3, CD8 and CD20 markers”, “the PDL1 marker”, “the hMena V6 marker”, and “the total hMena marker”. Markers for a given gene, protein, or polynucleotide can be the given gene, protein, or polynucleotide or a surrogate thereof. Therefore, the metes-and-bounds of the claims are unclear because it is unclear whether “the” hMENA11a marker, for example, is hMENA11 or a surrogate thereof. Further, there is insufficient antecedent basis for “the hMENA11a marker”, “the FN1 marker”, “the CD3, CD8 and CD20 markers”, “the PDL1 marker”, “the hMena V6 marker”, and “the total hMena marker” in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gingrich et al (BioTechniques, 2000, 29: 636-642).
Gingrich et al teaches using a kit comprising secondary antibodies conjugated to various fluorochrome dyes, including Cy3 and Cy5 (left column on page 637, in particular). Said secondary antibodies are “reagents to quantify the expression of” recited markers by binding primary antibodies that specifically bind recited markers. 

Claim Rejections - 35 USC § 102
Claim(s) 10, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamper et al (BMC Genomics, 2009, 10(199): 1-17).
Gamper et al teaches the Affymetrix U133 Plus 2.0 array (“HG-U133 Plus 2.0), which comprises polynucleotides that quantify hMENA, hMena V6, FN1, CD3, CD8, CD20, and PDL1 mRNA expression in a biopsy sample (Abstract, in particular, and see the following tool to see mRNA expression of which genes the array of Gamper et al quantifies:  https://genecards.weizmann.ac.il/cgi-bin/geneannot/GA_search.pl?array=HG-U133&keyword_type=gene_symbol&keyword=S100A7&target=integrated&.submit=Submit+Query ). Note that the tool uses the term “ENAH” for Mena genes and that the tool shows the array detects both hMENA and hMena V6 mRNA (submit query for ENAH – click the 1553672_at probe set – click “View probe to GenBank mRNAs matches”). Further, note that the ENAH polynucleotides of the array would detect hMENA11a mRNA because hMENA11a mRNA comprises the ENAH mRNA sequences, in addition to an additional spliced sequence found in hMENA11a mRNA. The tool uses the term “CD3D” for CD3. The tool uses the term “CD8A” for CD8. The tool uses the term “MS4A1” for CD20. The tool uses the term “CD274” for PDL1. The array is a “kit”.

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers et al (The Prostate, 2009, 69: 1411-1421).
Chambers et al teaches a method using the Affymetrix U133 Plus 2.0 array (same array as Gamper et al – described above) to quantify mRNA expression of all genes quantified by the array in stromal portions and primary epithelial portions of resected benign prostate hyperplasia tumor samples (page 1412-1413, in particular). The stromal portions and the primary epithelial portions are “bioptic” samples. 
Regarding claim 3-5, the claim passively recited expression “is quantified” by various techniques and does not require one performing the claimed method to actively quantify by recited techniques.
Further, as defined by the instant claims, the method of Chambers et al assesses immunogenic or immunosuppressive microenvironment and predicts responsiveness as claimed.

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendez et al (Clin Cancer Res, 2011, 17(8): 2466-2473).
Mendez et al teaches a method using the Affymetrix U133 Plus 2.0 array (same array as Gamper et al – described above) to quantify mRNA expression of all genes quantified by the array in tumor biopsy samples comprising stroma and tumor (pages 2466-2467, in particular). 
Regarding claim 3-5, the claim passively recited expression “is quantified” by various techniques and does not require one performing the claimed method to actively quantify by recited techniques.
Further, as defined by the instant claims, the method of Mendez et al assesses immunogenic or immunosuppressive microenvironment and predicts responsiveness as claimed.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3-6, 8-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boersma et al (Int J Cancer, 2008, 122: 1324-1332).
Boersma et al teaches a method using the Affymetrix HG-U133a array to quantify mRNA expression of all genes quantified by the array in laser capture microdisected stromal portions and tumor epithelial portions of tumor samples from breast reduction tissues (page 1412-1413, in particular). The stromal portions and the tumor epithelial portions are “bioptic” samples. Further the array is a “kit”.
Regarding claim 3-5, the claim passively recited expression “is quantified” by various techniques and does not require one performing the claimed method to actively quantify by recited techniques.
The Affymetrix HG-U133a array of Boersma et al comprises polynucleotides that quantify hMENA, FN1, CD3, CD8, CD20, and PDL1 mRNA expression in a biopsy sample (see the following tool to see mRNA expression of which genes the array of Boersma et al quantifies:  https://genecards.weizmann.ac.il/cgi-bin/geneannot/GA_search.pl?array=HG-U133&keyword_type=gene_symbol&keyword=S100A7&target=integrated&.submit=Submit+Query ). Note that the tool uses the term “ENAH” for Mena genes and that the tool shows the array detects hMENA (submit query for ENAH – click the 217820_s_at probe set – click “View probe to GenBank mRNAs matches”). Further, note that the ENAH polynucleotides of the array would detect hMENA11a mRNA because hMENA11a mRNA comprises the ENAH mRNA sequence, in addition to an additional spliced sequence found in hMENA11a mRNA. The tool uses the term “CD8A” for CD8. The tool uses the term “MS4A1” for CD20. The tool uses the term “CD274” for PDL1.
Further, as defined by the instant claims, the method of Boersma et al assesses immunogenic or immunosuppressive microenvironment and predicts responsiveness as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al (Clinical Cancer Research, 2014, 20(23): 5995-6005) in view of Nistico et al (US 2013/0183673 A1; 7/18/13), Takei et al (International Journal of Oncology, 1998, 12: 517-523), Meunst et al (Breast Cancer Res Treat, 2014, 146(1): 15-24), and Potts et al (Appl Immunohistochem Mol Morph, 2011, 19(6): 494-498).
Brown et al teaches an immunohistochemical method of classifying a breast cancer patient comprising obtaining a section of a paraffin-embedded core biopsy sample comprising tumor and stroma from a subject with breast cancer, quantitatively detecting expression of CD3, CD8, and CD20 in cells of the sample, and correlating elevated levels of CD3, CD8, and CD20 with response to chemotherapy (pages 5997 and 6000, in particular). The method of Brown et al performs the detecting with primary antibodies that bind CD3, CD8, and CD20 and HRP-conjugated secondary antibodies that are labeled with distinct fluorochrome dyes, including FITC, Cy5, and Cy7 (page 5997, in particular). Reagents of Brown et al are a “kit”.
Brown et al does not specifically teach quantifying hMENA11a, hMenaV6, FN1, and PDL1.  However, these deficiencies are made up in the teachings of Nistico et al, Takei et al, Meunst et al, and Potts et al.
Nistico et al teaches a method of determining (including by immunohistochemistry) whether a neoplastic lesion (including a breast cancer lesion; including a tissue lesion) is invasive comprising detecting expression of hMena11a and hMena v6 in a sample of cells of said lesion wherein expression of hMena111a and not hMena v6 indicates an invasive behavior (see claims 1, 2, and 5 of Nistico et al, in particular). Nistico et al further teaches biological samples comprising lesions include biopsy samples ([0079], in particular).
Takei et al teaches a method of immunohistochemically determining whether stromal fibronectin (“FN1”) is present in samples comprising breast tumor tissue wherein the presence of stromal fibronectin correlates with relapse-free survival, tumor size, and axillary nodal status (Abstract, in particular).
Meunst et al teaches a method of immunohistochemically detecting PD-L1 (same as PDL1) in breast cancer tissue wherein the presence of PD-L1 correlates with a poor prognosis (Abstract, in particular).
Potts et al teaches immunohistochemical methods of detecting numerous markers in tissue samples wherein one or more markers of numerous markers are detected with antibodies on consecutive sections of the sample (page 495, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to classify breast cancer patients by performing a combined method comprising the method of Brown et al wherein hMENA11a, hMenaV6, FN1, and PDL are detected with antibodies that specifically bind each of hMENA11a, hMenaV6, FN1, and PDL1 and secondary antibodies labeled with distinct fluorochrome dyes alongside CD3, CD8, and CD20 of Brown et al either on the same section of the sample (as taught by Brown et al) or each on consecutive sections of the sample (as taught by Potts et al) because immunochemistry using distinct fluorochrome dyes for each marker has the benefit of identifying each marker on the same section, Potts et al demonstrates IHC is successfully performed on consecutive sections – which would be preferable when distinct labels are not available for each secondary antibody, and the cited references teach hMENA11a, hMenaV6, FN1, and PDL expression levels in the samples of Brown et are classify breast cancer patients. This is an example of combining prior art elements according to known methods to yield predictable results. 
The reagents of the combined method are a “kit”.
Further, as defined by the instant claims, the combined method assesses immunogenic or immunosuppressive microenvironment and predicts responsiveness as claimed.
Regarding claim 6, the claim passively recited expression “is quantified” by detecting mRNA of each of said markers and does not require one performing the claimed method to actively detect mRNA of each marker.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-9 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: the presence or absence of tertiary lymphoid structures and/or expression levels of hMENA11a, FN1, CD3, CD8, and CD20 correlate with microenvironment type. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting known markers in a biopic tumor sample using known techniques, such as immunohistochemistry (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
The references cited above demonstrate that the detecting known markers in a biopic tumor sample using known techniques, such as immunohistochemistry, is conventional and routine in the art.
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting recited markers in a tumor biopsy sample would conventionally and routinely perform such steps. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”).

Claim Rejections - 35 USC § 101
Claims 10, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 10, 11, and 15 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: reagents, including oligonucleotides (including primers) that are not markedly different than those found in nature, that are capable of quantifying recited markers. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include any additional elements (“Step 2B”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642